In an action to foreclose a mortgage, the defendant Gibran Tasleem appeals from a judgment of foreclosure and sale of the Supreme Court, Queen County (Hart, J.), entered July 23, 2010, upon his default in appearing and answering the complaint.
Ordered that the appeal is dismissed, with costs.
The appeal from the judgment of foreclosure and sale must be dismissed because no appeal lies from a judgment entered upon the default of the appealing party (see CPLR 5511; Development Strategies Co., LLC, Profit Sharing Plan v Astoria Equities, Inc., 71 AD3d 628 [2010]; Murphy v Shaw, 34 AD3d 657, 658 [2006]). Mastro, J.R, Austin, Roman and Cohen, JJ., concur.